Citation Nr: 0927669	
Decision Date: 07/24/09    Archive Date: 07/30/09

DOCKET NO.  06-38 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
degenerative arthritis of the lumbosacral spine.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
degenerative arthritis of the left leg.

3. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
degenerative arthritis of the right leg.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
degenerative arthritis of the left elbow.

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
degenerative arthritis of the right elbow.





REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from September 1942 to 
November 1945 and from April 1948 to February 1965. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from March and April 2006 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Hartford, Connecticut.  The RO, in pertinent 
part, found that new and material evidence had not been 
received to reopen the claims.  

Because the Board has the jurisdictional responsibility to 
consider whether it was proper to reopen the claims, the 
Board will determine whether new and material evidence has 
been received and, if so, consider entitlement to service 
connection on the merits.  Jackson v. Principi, 265 F.3d 
1366, 1369 (Fed Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  

For the reasons stated below, the Board finds that new and 
material evidence has been received to reopen the claims for 
service connection for degenerative arthritis of the 
lumbosacral spine and bilateral legs, but that additional 
development is necessary regarding the underlying service 
connection claims.  Accordingly, the reopened claims for 
service connection for degenerative arthritis of the 
lumbosacral spine and bilateral legs are REMANDED to the RO 
via the Appeals Management Center (AMC) in Washington, DC.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A September 1965 rating decision previously denied 
service connection for arthritis of the low back, legs, and 
elbows, finding no current disability; the Veteran did not 
appeal the decision and it became final.    

2.  With regard to the claims for degenerative arthritis of 
the lumbosacral spine and bilateral legs, the evidence 
received since the September 1965 rating decision was not 
previously submitted to agency decision makers, is not 
cumulative or redundant and, by itself or when considered 
with previous evidence of record, relates to unestablished 
facts of current disability that are necessary to 
substantiate the claims, and raises a reasonable possibility 
of substantiating the claims for service connection for 
degenerative arthritis of the lumbosacral spine and bilateral 
legs.  

3.  With regard to the claims for degenerative arthritis of 
the bilateral elbows, while evidence submitted since the 
September 1965 rating decision was not previously submitted 
to agency decision makers, it is cumulative and redundant 
and, by itself or when considered with previous evidence of 
record, does not relate to an unestablished fact of current 
disability that is necessary to substantiate the claims and 
does not raise a reasonable possibility of substantiating the 
claims for service connection for degenerative arthritis of 
the bilateral elbows.  


CONCLUSIONS OF LAW

1.  The September 1965 rating decision, which denied service 
connection for degenerative arthritis of the lumbosacral 
spine, bilateral legs, and bilateral elbows, is final.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
3.156, 20.302, 20.1103 (2008).

2.  The evidence received since the final September 1965 
rating determination is new and material with regard to the 
Veteran's claims for service connection for degenerative 
arthritis of the lumbosacral spine and bilateral legs, and 
thus, the claims are reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 20.302, 20.1103 
(2008).

3.  The evidence received since the final September 1965 
rating determination is not new and material with regard to 
the Veteran's claims for service connection for degenerative 
arthritis of the right and left elbows, and thus, the claims 
are not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.104(a), 3.156, 20.302, 20.1103 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters: Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 
3.159, amended VA's duties to notify and assist a claimant in 
developing the information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2008).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  Furthermore, 
the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice that 
a disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  

Further, the United States Court of Appeals for Veteran's 
Claims (Court) issued a decision in Kent v. Nicholson, 20 
Vet. App. 1 (2006).  In that decision, the Court held that VA 
must notify a claimant of the evidence and information that 
is necessary to reopen the claim, and must notify the 
claimant of the evidence and information that is necessary to 
establish his entitlement to service connection.  In that 
regard, the Court noted that VA's obligation to provide a 
claimant with notice of what constitutes new and material 
evidence to reopen a service-connection claim may be affected 
by the evidence that was of record at the time that the prior 
claim was finally denied.  

The Court further stated that the VCAA requires, in the 
context of a claim to reopen, the Secretary to look at the 
bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.

In light of the Board's favorable finding in this decision 
that new and material evidence has been received to reopen 
service connection for degenerative arthritis of the 
lumbosacral spine and bilateral legs, and the finding that 
remand for additional development of the claims on the merits 
is required, the Board finds that further discussion of VCAA 
compliance as to these issues is not warranted at this time.  

With regard to the claims for degenerative arthritis of the 
bilateral elbows, VA complied with notification 
responsibilities in January 2006.  This letter notified the 
Veteran of VA's responsibilities in obtaining information to 
assist the Veteran in completing his claims, and identified 
the Veteran's duties in obtaining information and evidence to 
substantiate his claims.  Specifically, the letter notified 
the Veteran that his claims had been previously denied in 
September 1965 and the reasons for the prior denial.  Notice 
pursuant to the Dingess decision was sent in March 2006.  

VA has also made reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate his claims.  38 
U.S.C.A. § 5103A (West 2002).  The information and evidence 
currently associated with the claims file consists of the 
Veteran's service treatment records and post service private 
and VA treatment records.  The Veteran has not identified any 
other evidence which has not been obtained.

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify and the duty to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159(b), 20.1102 (2007); 
Pelegrini, supra; Quartuccio, supra; Dingess, supra.  Any 
error in the sequence of events or content of the notice is 
not shown to have any effect on the case or to cause injury 
to the claimant.  Thus, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998). 

II. Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The Veteran seeks to reopen claims for service connection for 
degenerative arthritis of the lumbosacral spine, bilateral 
legs, and bilateral elbows that were last denied by the RO in 
a September 1965 rating decision.  The Veteran did not appeal 
the decision and it became final as to all these issues.  
38 C.F.R. §§ 20.302(a), 20.1103.

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  New and material evidence 
means evidence not previously submitted to agency 
decisionmakers; which relates, either by itself or when 
considered with previous evidence of record, to an 
unestablished fact necessary to substantiate the claim; which 
is neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and which raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis.  See Evans v. Brown, 
9 Vet. App. 273, 285 (1996).  For purposes of reopening a 
claim, the credibility of newly submitted evidence is 
generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 
513 (1992) (in determining whether evidence is new and 
material, "credibility" of newly presented evidence is to 
be presumed unless evidence is inherently incredible or 
beyond competence of witness).

The record indicates that, in its September 1965 rating 
decision, the RO denied service connection for degenerative 
arthritis of the low back, bilateral legs, and elbows on the 
basis that there was no evidence of a current disability.  

Of record at the time of the September 1965 rating decision 
were service treatment records from the Veteran's period of 
active military service that show the Veteran sought 
treatment for low back pains on multiple occasions, to 
include in 1957, 1962, and 1964.  He was variously diagnosed 
with acute low back pain, chronic affectation of the 
sacroiliac joint, and lumbosacral strain.  Lumbar spine x-
rays were repeatedly negative.  The Veteran complained of 
painful legs in November 1962.  The records were devoid of 
complaints referable to the bilateral elbows.  While the 
Veteran reported arthritis and painful legs on his report of 
medical history prior to separation, dated in December 1964, 
the corresponding physical examination found no significant 
abnormality.

Post-service, a July 1965 report of VA examination contained 
complaints of painful legs, back, knees, and elbows.  There 
was no x-ray evidence of arthritis of the lumbar spine or 
knees.  No disorders of the lumbar spine, legs, or elbows 
were diagnosed.  VA outpatient treatment records dated in 
1967 were devoid of the claimed disorders.

Evidence submitted subsequent to the September 1965 rating 
decision includes VA outpatient treatment records dated 
between 1999 and 2003.  They contain evidence of 
osteoarthritis of the bilateral knees.  Private medical 
records from Dr. JWD contain diagnoses of arthritis of the 
bilateral knees.  A May 2004 bone scan shows increased 
activity in the knees, lower thoracic vertebrae, the 
posterior elements at L5, bilateral ankles, and the greater 
trochanter of both femurs.  The nonspecific abnormalities 
were thought most likely to be due to degenerative arthritis 
disease or healing traumatic lesions.  These aforementioned 
records were devoid of complaints, treatment, or diagnoses 
referable to the bilateral elbows.

As noted previously, the September 1965 rating decision 
denied service connection on the basis that the Veteran did 
not have current disabilities of the lumbosacral spine, 
bilateral legs, and bilateral elbows.  With regard to the 
claims for degenerative arthritis of the lumbosacral spine 
and bilateral legs, as the "new" records contain diagnoses 
of arthritis of the lumbar spine and bilateral legs, i.e. the 
knees, they are "material" when considered with the 
previous evidence of record.  They relate to an unestablished 
fact necessary to substantiate the Veteran's claims - a 
current disability - and raise a reasonable possibility of 
substantiating the claims.  Therefore, the Veteran's claims 
for service connection for degenerative arthritis of the 
lumbosacral spine and bilateral legs are reopened.  See 
38 C.F.R. § 3.156(a).  

With regard to the claims for degenerative arthritis of the 
bilateral elbows, the evidence submitted since the last final 
denial does nothing but reiterate the Veteran's prior 
contentions-that injured his elbows in service and now has a 
chronic disability as a result of that injury.  As such, the 
evidence received since 1965 is duplicative or cumulative of 
that on file prior to the last final RO decision of that 
year.  To the extent that the evidence of record received 
since the prior final decision could be deemed new, it does 
not, when considered by itself or with previous evidence of 
record, relate to an unestablished fact necessary to 
substantiate the Veteran's claims.  Specifically, none of the 
evidence shows that the Veteran sustained an elbow injury in 
service or that he has a current disability of either elbow.  
Thus, new and material has not been submitted, and there is 
no basis upon which to reopen the previously denied claims of 
entitlement to service connection for degenerative arthritis 
of the right and left elbows.   See 38 C.F.R. § 3.156(a).  


ORDER

New and material evidence having been received, service 
connection for degenerative arthritis of the lumbosacral 
spine is reopened; the appeal is granted to this extent only.

New and material evidence having been received, service 
connection for degenerative arthritis of the left leg is 
reopened; the appeal is granted to this extent only.

New and material evidence having been received, service 
connection for degenerative arthritis of the right leg is 
reopened; the appeal is granted to this extent only.

New and material evidence not having been submitted, the 
claim of entitlement to service connection for degenerative 
arthritis of the left elbow is not reopened and to this 
extent only, the appeal is denied.

New and material evidence not having been submitted, the 
claim of entitlement to service connection for degenerative 
arthritis of the right elbow is not reopened and to this 
extent only, the appeal is denied.




REMAND

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

Reopening the claims for service connection for degenerative 
arthritis of the lumbosacral spine and bilateral legs does 
not end the Board's inquiry.  Additional development is 
necessary prior to a final adjudication of the merits of the 
Veteran's reopened service connection claims.

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  
The  Court in Dingess/Hartman, supra, found that the VCAA 
notice requirements applied to all elements of a claim.  The 
revised VCAA duty to assist requires that VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  See 38 C.F.R. § 3.159.  

Prior to rendering a decision on the merits of the Veteran's 
claims, the Veteran should be afforded a VA examination.  
38 U.S.C.A. § 5103A.  Service treatment records show the 
Veteran was variously diagnosed with acute low back pain, 
chronic affectation of the sacroiliac joint, and lumbosacral 
strain.  The Veteran also complained of painful legs.  

Post-service, both VA and private treatment records contain 
evidence of osteoarthritis of the bilateral knees.  A May 
2004 bone scan shows increased activity in the knees, lower 
thoracic vertebrae, the posterior elements at L5, bilateral 
ankles, and the greater trochanter of both femurs.   The 
nonspecific abnormalities were thought most likely to be due 
to degenerative arthritis disease or healing traumatic 
lesions.  An examination is necessary to determine the nature 
and etiology of any currently diagnosed degenerative 
arthritis of the lumbosacral spine and bilateral legs.  

Ongoing medical records pertinent to the issues need to be 
obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell 
v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are 
in constructive possession of the agency, and must be 
obtained if the material could be determinative of the 
claim).

Accordingly, the reopened issues of service connection for 
degenerative arthritis of the lumbosacral spine and bilateral 
legs are REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO must review the claims file 
and ensure that all notice obligations 
have been satisfied in accordance with 
the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126 (West 2002) and any 
other applicable legal precedent, by 
issuing a VCAA notice letter.  Such 
notice should apprise the Veteran of the 
evidence and information necessary to 
substantiate his de novo claims of 
entitlement to service connection for 
degenerative arthritis of the lumbosacral 
spine and bilateral legs, and inform him 
whether he or VA bears the burden of 
producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).   

2.  The RO should contact the Veteran and 
request that he identify all healthcare 
providers, VA and non-VA, inpatient and 
outpatient, who have treated him for 
degenerative arthritis of the lumbosacral 
spine and bilateral legs since his 
discharge from service.  The RO should 
request that the Veteran complete and 
return the appropriate release forms so 
that VA can obtain any identified 
evidence relating to such treatment.  The 
RO should attempt to obtain copies of all 
pertinent records outstanding.  All 
identified private treatment records 
should be requested directly from the 
healthcare providers.  

Specifically, the RO should seek to 
obtain treatment records of the Veteran 
from the West Haven VA Medical Center 
dated after January 2006.  All 
information, which is not duplicative of 
evidence already received, should be 
associated with the claims file.  All 
requests for records and their responses 
should be clearly delineated in the 
claims folder.

3.  Once the development above has been 
completed, the Veteran should be afforded 
a VA orthopedic examination to ascertain 
the nature and etiology of any arthritis 
in the low back and knees.  The claims 
folder must be provided to and reviewed 
by each examiner in conjunction with the 
examination.  The examiners must supply a 
rationale for any opinions expressed.  
The examiner should clarify the specific 
diagnoses pertaining to the lumbosacral 
spine and bilateral legs.  Thereafter, 
the examiner should state whether it is 
at least as likely as not (50 percent 
probability or greater) whether any 
currently diagnosed degenerative 
arthritis of the lumbosacral spine and/or 
bilateral legs was caused by an incident 
of the Veteran's active military service.  
The examiner should make specific 
reference to the service treatment 
records delineated in the body of this 
Remand.  The examiner should provide 
complete rationale for all conclusions 
reached.

4.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the de novo claims 
on appeal in light of all pertinent 
evidence and legal authority.  If any 
benefit sought on appeal remains denied, 
the RO should furnish to the Veteran an 
appropriate supplemental statement of the 
case, and afford him an appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this remand is to assist the Veteran with the 
development of his claims.  The Veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

	(CONTINUED ON NEXT PAGE)




No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA 
examinations, is both critical and appreciated.  The Veteran 
is also advised that failure to report for any scheduled 
examination may result in the denial of a claim.  38 C.F.R. 
§ 3.655 (2008).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).


______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


